        Case 3:19-cv-01426-BR    Document 1   Filed 09/06/19   Page 1 of 9




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK, LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                         UNITED STATES DISTRICT COURT

                   DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE U.A. UNION LOCAL NO. 290       Civil No. ____________________
PLUMBER, STEAMFITTER AND SHIPFITTER
INDUSTRY PENSION TRUST, TRUSTEES OF THE
PLUMBERS AND PIPEFITTERS NATIONAL              COMPLAINT (Breach of Collective
PENSION FUND, TRUSTEES OF THE U.A. UNION       Bargaining Agreement and Violation of
LOCAL NO. 290 PLUMBER, STEAMFITTER AND         ERISA)
SHIPFITTER INDUSTRY HEALTH AND
WELFARE TRUST, TRUSTEES OF THE U.A.
UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
RETIREE HEALTH TRUST, TRUSTEES OF THE
UNITED ASSOCIATION LOCAL NO. 290
APPRENTICESHIP AND JOURNEYMEN
TRAINING TRUST FUND, TRUSTEES OF THE
U.A. UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
VACATION, SCHOLARSHIP AND
EDUCATIONAL REIMBURSEMENT TRUST,
TRUSTEES OF THE PLUMBING AND PIPING
MANAGEMENT TRUST FUND, TRUSTEES OF
THE U.A. UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
LABOR MANAGEMENT COOPERATION TRUST,
TRUSTEES OF THE INTERNATIONAL TRAINING


Page 1 – COMPLAINT
             Case 3:19-cv-01426-BR      Document 1      Filed 09/06/19    Page 2 of 9




FUND, and PLUMBERS, STEAMFITTERS AND
MARINE FITTERS LOCAL NO. 290,

                Plaintiffs,

       v.

CARD PLUMBING & HEATING CO.,

            Defendant.
____________________________________________

       Plaintiffs allege:

                                                I

                                         THE PARTIES

       1.       Plaintiffs are the Trustees of the U.A. Union Local No. 290 Plumber, Steamfitter

and Shipfitter Industry Pension Trust (“Local Pension Fund”), the Plumbers and Pipefitters

National Pension Fund (“National Pension Fund”), the U.A. Union Local No. 290 Plumber,

Steamfitter and Shipfitter Industry Health and Welfare Trust (“Health Fund”), the U.A. Union

Local No. 290 the U.A. Union Local No. 290 Plumber, Steamfitter & Shipfitter Industry Retiree

Health Trust (“Retiree Health Fund”), the United Association Local 290 Apprenticeship and

Journeymen Training Trust Fund (“Local Training Fund”), the U.A. Union Local No. 290

Plumber, Steamfitter and Shipfitter Industry Vacation, Scholarship and Educational

Reimbursement Trust (“VSE Fund”), the Plumbing and Piping Management Trust Fund

(“Management Fund”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter

Industry Labor Management Cooperation Trust (“LMCT”), the International Training Fund

(“ITF”) (collectively, “Trust Funds”) and Plumbers, Steamfitters and Marine Fitters Local No.

290 (“Union”).

///    ///

Page 2 – COMPLAINT
             Case 3:19-cv-01426-BR      Document 1      Filed 09/06/19     Page 3 of 9




       2.       The National Pension Fund and Local Pension Fund are “employee pension

benefit plans” as that term is defined in 29 U.S.C. § 1002(2)(A) of the Employee Retirement

Income Security Act of 1974, as amended (ERISA). The Health Fund, Retiree Health Fund,

Local Training Fund, ITF and VSE Fund are “employee welfare benefit plans” as that term is

defined in 29 U.S.C. § 1002(1) of ERISA. Numerous employers pay fringe benefits to the

National Pension Fund, Local Pension Fund, Health Fund, Retiree Health Fund, Local Training

Fund, VSE Fund and ITF, and these funds are “multiemployer plans” as that term is defined in

29 U.S.C. § 1002(37)(A) of ERISA. The Trustees of the National Pension Fund, Local Pension

Fund, Health Fund, Retiree Health Fund, Local Training Fund, VSE Fund and ITF have

discretionary authority to control and manage these funds and are “fiduciaries” of the Trust

Funds as that term is defined in 29 U.S.C. §1002(21)(A) of ERISA.

       3.       The Management Fund is a trust fund created pursuant to a Trust Agreement and

is governed by a board of trustees. Employers such as defendant who are signatory to or bound

by collective bargaining agreements with the Union are required to make monetary contributions

to the Management Fund which are used to promote and provide support services to the

plumbing and pipefitting industries in Oregon, southwest Washington and northern California.

       4.       The LMCT is a trust fund created pursuant to a Trust Agreement and is governed

by a board of trustees. Employers such as defendant who are signatory to or bound by collective

bargaining agreements with the Union make monetary contributions to the LMCT which are

used to operate a labor-management cooperation committee consistent with the requirements of

29 U.S.C. §175a of the Labor-Management Relations Act (“LMRA”).

///    ///

///    ///

Page 3 – COMPLAINT
            Case 3:19-cv-01426-BR       Document 1       Filed 09/06/19      Page 4 of 9




       5.      The Union is a labor organization with its principal office and place of business in

Washington County, Oregon.

       6.      Defendant is an Oregon corporation. At all times material to this proceeding (July

2017, to date), defendant has been an “employer” as that term is defined in 29 U.S.C. § 152(2) of

the Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of ERISA and has been

engaged in an “industry or activity affecting commerce” as that term is defined in 29 U.S.C. §§

142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                 II

                                        JURISDICTION

       7.      The Court has jurisdiction over all Claims for Relief brought by the Trustees of

the National Pension Fund, Local Pension Fund, Health Fund, Retiree Health Fund, Local

Training Fund, VSE Fund, LMCT and ITF against defendant for violation of 29 U.S.C. §§ 1132

(a)(3) and 1145 of ERISA pursuant to the provisions of 29 U.S.C. § 1132(e)(1) of ERISA.

       8.      At all times material to this proceeding (July 2017, to date), a written collective

bargaining agreement existed between the Union and defendant. The collective bargaining

agreement covers employees in an industry affecting commerce, and the activities of defendant

affect commerce. The Court has jurisdiction over all Claims for Relief brought by each plaintiff

against defendant pursuant to the provisions of 29 U.S.C. § 185(a) of the LMRA.

                                                III

                                            JOINDER

       9.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

Page 4 – COMPLAINT
              Case 3:19-cv-01426-BR       Document 1      Filed 09/06/19      Page 5 of 9




                                                 VI

                                  FIRST CLAIM FOR RELIEF

        10.      At all times material to this proceeding (July 2017, to date), defendant has been

bound by a written collective bargaining agreement with the Union. Under the terms of the

collective bargaining agreement, defendant agreed to be bound by the terms and conditions of

the Trust Agreements that created the Trust Funds. Defendant further agreed to pay fringe

benefit contributions on behalf of its employees who performed work covered by the collective

bargaining agreement to the Trustees of the Trust Funds, and to remit union dues to the Union.

Defendant further agreed to file its monthly remittance report forms and to pay its monthly fringe

benefit contributions and union dues to plaintiffs by the due date.

        11.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

benefit contributions from the date each contribution became due until paid, and liquidated

damages. For all Trust Funds, interest is calculated at 12% per annum from the due date, until

paid, and liquidated damages are assessed at 10% of the delinquent or late paid contributions, or

$10 per month, whichever is greater.

        12.      The collective bargaining agreement between the Union and defendant provides

that the Union is entitled to recover the delinquent union dues, interest on the delinquent or late

paid union dues from the date each payment became due until paid at the rate of nine percent per

annum, and liquidated damages in an amount equal to 10% of the delinquent or late paid union

dues.

///     ///

Page 5 – COMPLAINT
             Case 3:19-cv-01426-BR      Document 1       Filed 09/06/19      Page 6 of 9




       13.      Defendant has not filed its May 2019 through July 2019 remittance report forms

nor paid its required fringe benefit contributions and union dues for those months. The time for

doing so has expired. Defendant should be required to file said remittance report forms, together

with all remittance reports that become due throughout the pendency of this lawsuit, pay all

delinquent fringe benefit contributions and union dues that are owed to these plaintiffs based on

the information contained therein, pay interest on the delinquent fringe benefit contributions and

union dues from the date each payment became due, until paid, and pay liquidated damages on

the delinquent fringe benefit contributions and union dues.

       14.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of the Trust Funds are entitled to its reasonable attorney fees. The Trustees of the Trust

Funds are entitled to recover its reasonable attorney fees from defendant.

       15.      The Trustees of the National Pension Fund, Local Pension Fund, Health Fund,

Retiree Health Fund, Local Training Fund, VSE Fund, LMCT and ITF are entitled to recover

their reasonable attorney fees pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

       16.      The collective bargaining agreement between the Union and defendant provides

that, in the event legal proceedings are instituted to recover delinquent union dues, the Union is

entitled to recover its reasonable attorney fees. Based on the provisions of the collective

bargaining agreement, the Union is entitled to recover its reasonable attorney fees from

defendant.

///    ///

///    ///

///    ///

Page 6 – COMPLAINT
             Case 3:19-cv-01426-BR       Document 1       Filed 09/06/19     Page 7 of 9




                                                VII

                                SECOND CLAIM FOR RELIEF

       17.      The Trustees of the ITF hereby reallege and incorporate paragraphs 1 through 16

of their complaint as though fully set forth herein.

       18.      Defendant has failed to pay its fringe benefit contributions owed to the ITF for

November 2017 through May 2018, and the time for so doing has expired. As a result, Defendant

owes the following amounts to the ITF: $219.29 in fringe benefit contributions, $43.86 in

liquidated damages, and $37.73 in interest as of August 31, 2019, with interest continuing to

accrue on the sum of the unpaid fringe benefit contributions owed to the ITF ($219.29) at the rate

of 12% per annum from September 1, 2019, through entry of judgment.

       19.      The ITF is entitled to recover from defendant its reasonable attorney fees pursuant

to the Trust Agreement that created the ITF, and pursuant to the provisions of 29 U.S.C.

§1132(g)(2)(D) of ERISA.

                                                VII

                                 THIRD CLAIM FOR RELIEF

       20.      Plaintiffs hereby reallege and incorporate paragraphs 1 through 19 of their

complaint as though fully set forth herein.

       21.      Defendant failed to timely pay certain fringe benefit contributions and union dues

for the months of July 2017 and November 2018. As a result, defendant owes $1,659.73 in

interest and liquidated damages to all plaintiffs (except the National Pension Fund and ITF).

       22.      Plaintiffs are entitled to recover their reasonable attorney fees from defendant

pursuant to the provisions of the Trust Agreements and collective bargaining agreement.

///    ///

Page 7 – COMPLAINT
            Case 3:19-cv-01426-BR        Document 1       Filed 09/06/19      Page 8 of 9




       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.      On the First Claim for Relief, requiring defendant to file its May 2019 through

July 2019 remittance report forms, together with all remittance reports that become due

throughout the pendency of this lawsuit, pay all delinquent fringe benefit contributions and union

dues that are owed to plaintiffs based on the information contained therein, pay interest on the

delinquent fringe benefit contributions and union dues from the date each payment became due

until paid, and pay liquidated damages on the delinquent fringe benefit contributions and union

dues

       2.      On the Second Claim for Relief, requiring defendant to pay the following

amounts to the Trustees of the ITF: $219.29 in fringe benefit contributions, $43.86 in liquidated

damages, and $37.73 in interest as of August 31, 2019, with interest continuing to accrue on the

sum of the unpaid fringe benefit contributions owed to the ITF ($219.29) at the rate of 12% per

annum from September 1, 2019, through entry of judgment;

       3.      On the Third Claim for Relief, requiring defendant to pay $1,659.73 in interest

and liquidated damages to all plaintiffs (except the National Pension Fund and ITF);

       4.      Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event such future payroll

examination reveals that delinquent fringe benefit contributions and/or dues are owed, providing

that plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

Page 8 – COMPLAINT
           Case 3:19-cv-01426-BR       Document 1      Filed 09/06/19     Page 9 of 9




      5.      Requiring defendant to pay plaintiffs’ reasonable attorney fees;

      6.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred herein;

and

      7.      For such further equitable relief as the Court deems just and proper.

      DATED this 6th day of September 2019.

                                            BROWNSTEIN RASK, LLP


                                            /s/ Cary R. Cadonau
                                            Cary R. Cadonau, OSB #002245
                                            Attorney for Plaintiffs




Page 9 – COMPLAINT
